In an action to recover damages for breach of contract, the defendant appeals from an order of the Supreme Court, Suffolk County (Kit-son, J.), dated October 20, 1999, which granted the plaintiffs motion for summary judgment on the complaint and denied its cross motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
“It has long been understood that in disputes among attorneys over the enforcement of fee-sharing agreements the courts will not inquire into the precise worth of the services performed by the parties as long as each party actually contributed to the legal work and there is no claim that either ‘refused to contribute more substantially’ ” (Benjamin v Koeppel, 85 NY2d 549, 556, quoting Sterling v Miller, 2 AD2d 900, affd 3 NY2d 778; see also, Witt v Cohen, 192 AD2d 528; Gore v Kressner, 157 AD2d 575).
The Supreme Court correctly determined that the plaintiff provided sufficient legal services toward the earning of the fees generated by settlement of the claims at issue and thus was entitled to his share of the total fee as allocated in the parties’ agreement (see, Matter of Fuller, 122 AD2d 792; Stinnett v Sears Roebuck & Co., 201 AD2d 362).
The defendant’s remaining contentions are without merit. O’Brien, J. P., Friedmann, Krausman and Schmidt, JJ., concur.